Citation Nr: 0117799	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  00-23 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1970 to 
February 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, wherein the RO granted service 
connection for PTSD and assigned a 30 percent evaluation.

In November 2000 the veteran's claims file was permanently 
transferred to the RO in Manchester, New Hampshire.

The Board notes that the veteran originally filed a claim of 
entitlement to service connection for PTSD in April 1986.  In 
a statement dated in August 1992 the veteran stated that he 
initially filed a claim for PTSD in 1984.  In view of the 
foregoing, a possible claim of an earlier effective date has 
been raised; therefore, this issue is referred to the RO.


REMAND

Initially, the Board notes that, effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist.  This law applies to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  Thus because 
of the change in the law eliminating the requirement of a 
well-grounded claim, and mandating full development, the RO 
must adjudicate this claim under the current statute.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

The veteran contends that his service-connected PTSD is more 
disabling than reflected in his initial assignment of 30 
percent.

The Board has reviewed the claims file and has identified 
certain assistance that must be rendered to comply with the 
VCAA.  In a substantive appeal dated in October 2000 the 
veteran stated that he received treatment at the Bedford VA 
Hospital where he also underwent PTSD testing and met with 
the PTSD coordinator.  In addition, he stated that he 
enrolled in a PTSD program at the Manchester VA Hospital 
where he attends sessions.   There is nothing in the claims 
file that indicates these records were requested by the RO.  
Since VAMC records are within the Secretary's control, and 
could reasonably be expected to be part of the record, they 
are deemed to be constructively part of the record on appeal 
and must be obtained.  Dunn v. West, 11 Vet. App. 462, 466 
(1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Furthermore, since it is expected that additional treatment 
records will be obtained through the requested development, a 
new VA examination is required.  A medical examination must 
not only be thorough and contemporaneous, but it should also 
take into account the records of prior treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).

As a final matter, the Board notes that the veteran is in 
disagreement with the initial evaluation assigned for his 
service-connected PTSD.  In Fenderson v. West, 12 Vet. App. 
119 (1999), the Court recognized a distinction between the 
veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (as in this case) and 
a claim for an increased rating for a service-connected 
disability.  The Court found two important reasons for this 
distinction - consideration of "staged" ratings and the 
adequacy of the statement of the case.  Staged ratings allow 
for the assignment of separate ratings for separate periods 
of time based on the facts found.  On remand, the RO will 
have an opportunity to specifically consider whether staged 
ratings would be appropriate.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and private 
who treated the veteran for PTSD since 
1991.  Of particular interest are records 
from VA medical facilities in Manchester, 
NH and Bedford, MA.  After securing the 
necessary release, the RO should obtain 
these records for association with the 
claims folder.  If the RO is unable to 
obtain all relevant records, the veteran 
should be notified of the records VA is 
unable to obtain, the efforts taken by 
the Secretary to obtain those records and 
any further action to be taken by VA with 
respect to the claim.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  Thereafter, the veteran should be 
scheduled for a psychiatric examination 
to determine the nature and severity of 
his PTSD.  The claims folder and a copy 
of this Remand must be made available to 
the examiner for review prior to the 
examination.  Psychological testing 
should be ordered if deemed necessary by 
the examiner.  In addition, the examiner 
's findings must address the presence or 
absence of the manifestations as 
described in 38 C.F.R. § 4.130 (2000).  
The examiner should render an opinion as 
to what effect the service-connected 
disability has on the veteran's social 
and industrial adaptability.  A Global 
Assessment of Functioning (GAF) score 
should be provided, and the examiner 
should explain the meaning thereof. The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate this 
claim and consider the principles set 
forth by the Court in Fenderson regarding 
initial ratings of service-connected 
disabilities.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




